Citation Nr: 1727114	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints. 

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In June 2011, the Veteran testified at a hearing in front of a Veterans' Law Judge (VLJ) of the Board who has since retired.  In September 2011, the Board remanded the case for additional development.  In December 2012, the case was remanded for a new hearing.  In August 2013, the Veteran testified before the undersigned VLJ at a videoconference hearing.  Transcripts of all hearings have been associated with the record.  

In January 2014 and September 2014, the Board remanded the claims for further development.  In October 2015, the Board denied the claims for service connection for arthritis of multiple joints, sleep apnea, and for a heart condition.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court vacated the Board's October 2015 decision and remanded the matter for compliance with instructions contained in a Joint Motion for Partial Remand (JMPR).  The Board notes that the Court's January 2017 order also dismissed the issue of entitlement to service connection for a heart condition.  Accordingly, additional development is required for compliance with the JMPR prior to appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


(CONTINUED ON NEXT PAGE)

REMAND

The Veteran seeks entitlement to service connection for arthritis of multiple joints and service connection for sleep apnea. 

In February 2010, the Veteran submitted a substantive appeal and asserted that he was punished in service as a result of sleep problems that were due to sleep apnea.  The Veteran also submitted a copy of a military personnel record that listed his in-service offenses and punishments.  A review of the document reveals that in October 1960, the Veteran committed the offense of willful disobedience of a non-commissioned officer.  Specifically, it was noted that the Veteran willfully remained in the rack after being ordered to get out.  Additionally, in June 1961, it was noted that the Veteran failed to obey a lawful order.  However, few details were provided and, as such, it is unclear what order was given to the Veteran.

In June 2011, the Veteran testified that he was punished in service for not being able to wake up.  He also reported that his wife often shakes him awake because he stops breathing while sleeping. 

In a June 2011 statement, the Veteran's wife reported that she has known the Veteran since 1963.  She recalled that when the Veteran fell asleep, he would snore and stop breathing.  She reported that she often shook the Veteran awake so that he would start breathing again.  

In the December 2016 JMPR, the parties agreed to vacate and remand the October 2014 Board decision in order to afford the Veteran a medical opinion on his arthritis claim after removal of misfiled service treatment records from the Veteran's claims file and a medical opinion on his sleep apnea claim that addresses the Veteran's in-service disciplinary actions and lay statements. 

Consequently, remand is required for additional development pursuant to the JMPR.  

With respect to the claim for service connection for arthritis, on remand a medical opinion should be provided after all misfiled service records are removed from the Veteran's claims file.  The Board has conducted a preliminary review of service records and finds that the record contains several misfiled records, which may include pages 13, 17-20, 40, 42, 47, 49, 51, 53, 58, 60, 62, 63, 65, 67, 68, 80-83, and 86 of the service treatment records associated with the file on September 15, 2014.  

With respect to the claim for sleep apnea, on remand a medical opinion should be provided and the clinician must address evidence of in-service disciplinary actions, to include the October 1960 disciplinary action, and the Veteran's February 2010 assertions that he was subjected to Article 15s as a result of his sleep apnea.  Additionally, the clinician must address the lay statements of record indicating that the Veteran suffered from fatigue, tiredness, and difficulty waking up in service.  These statements include the June 2011 hearing and the June 2011 statement from the Veteran's wife.  

Finally, any outstanding VA treatment records should also be obtained and associated with the claims file, to include records from March 2017. 

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claim, to include treatment records from March 2017 to the present.  

2.  Review the Veteran's claims file and remove any misfiled service records.  Undertake any action required to verify that correct service treatment records are associated with the claims file.  The Board notes that misfiled documents may include, but are not limited to, pages 13, 17-20, 40, 42, 47, 49, 51, 53, 58, 60, 62, 63, 65, 67, 68, 80-83, and 86 of service treatment records associated with the file on September 15, 2014.  The claims file must be thoroughly reviewed and all misfiled documents must be removed from the file.  
3.  After completion of directive 2, forward the Veteran's claims file to an appropriate clinician for an addendum opinion to determine the nature and etiology of the Veteran's arthritis of multiple joints.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  Following review of the file, the clinician should provide responses to the following: 

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that arthritis of multiple joints, to include palindromic rheumatism, had its onset during active service, manifested to a compensable degree within one year of separation from active duty service, or is otherwise related to active service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that arthritis of multiple joints, to include palindromic rheumatism, is caused by or aggravated by the Veteran's service-connected degenerative joint and disc diseases of the bilateral knees, cervical spine, or thoracolumbar spine.

4.  Forward the Veteran's claims file to an appropriate clinician for an addendum opinion to determine the nature and etiology of the Veteran's sleep apnea.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  Following review of the file, the clinician should provide a response as to whether it is at least as likely as not (a probability of 50 percent or greater) that sleep apnea had its onset during or is otherwise related to active service.

The clinician must address the October 1960 and June 1961 disciplinary actions and the Veteran's February 2010 assertions that he was subject to nonjudicial punishment as a result of sleep problems due to sleep apnea; and lay statements indicating that the Veteran suffered from fatigue, tiredness, and difficulty waking up in service, to include the Veteran's June 2011 hearing testimony and his wife's June 2011 statement. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusion.  If the clinician is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




